Citation Nr: 0106704	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-24 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
lumbar spine injury, currently rated at 30 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of a dorsal spine injury.

3. Entitlement to an increased (compensable) rating for 
residuals of a right tibia and fibula fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The appellant had active service from April 1981 to February 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

The Board granted service connection in September 1998, for a 
lumbar and thoracic spine injury, and residuals of a right 
leg fracture.  By rating action in December 1998, a 30 
percent rating was assigned for residuals of a lumbar spine 
injury; and, noncompensable ratings were assigned for 
residuals of injuries to the dorsal spine, and the right leg.  
The veteran appealed that decision.  As such, the issues 
before the Board is taken to include whether there is any 
basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).   As the 
statement of the case has indicated that all pertinent 
evidence has been considered, and the RO has determined that 
the ratings are to be assigned for the entire period at 
issue, the Board can proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board notes that there are several discrepancies which 
need to be addressed, and clarified by the RO prior to 
adjudicating these claims.  The veteran is rated for 
limitation of motion of the dorsal spine, and the lumbar 
spine.  The lumbar spine disorder is rated as 30 percent 
disabling, with an additional 10 percent disability added a 
compressive fracture of a vertebrae, under DC 5285.  The 
Board notes that the VA X-rays of the lumbar and thoracic 
(dorsal) spinal segments in November 1998 were normal except 
for small anterior osteophyte formation at the 
superior/anterior corner of T12; while VA X-rays in June 1997 
of the lumbar spine were normal and X-rays of the thoracic 
spinal segment revealed findings at T11 and T 12 of possible 
old compression fractures.  However, as noted, the thoracic 
dorsal spine disorder is rated as noncompensable.  
Additionally, the veteran's service representative has 
requested, in essence, that the lumbar spine disorder be 
rated on the basis of intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000) and has drawn 
attention to VAOGCPREC 36-97.  

In addition, the veteran's right leg disorder is rated as 
residuals of a fracture of the tibia and fibula.  The Board 
notes that the VA examiner in November 1998 diagnosed 
residuals of injury to the right knee, P.O. arthroscopic 
surgery; and, residuals of fracture, right tibia and fibula 
treated by closed reduction. 

However, a review of the service medical records, including a 
medical review board, reveals that the veteran underwent an 
arthroscopic procedure to the left knee, due to a vehicular 
accident, and not the right knee; and, no fractures of either 
leg were associated at the time with the accident. 

Moreover, the Board notes that it has been over two years 
since the veteran's last VA examination.  Accordingly, the 
Board finds that additional development of the claim is 
warranted.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his lumbar, 
and dorsal back, and his right leg 
conditions not already associated with 
the claims file.  After securing the 
necessary releases, the RO should make 
all reasonable efforts to obtain medical 
records identified by the veteran.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159 
(2000).  

2.  Thereafter, the veteran should be 
scheduled for comprehensive VA 
neurological and orthopedic examinations 
of his back and right leg to ascertain 
all pertinent residuals of these service-
connected disabilities.  The examination 
should be sufficient to describe all 
orthopedic, neurological, and functional 
residual impairment.  The examiner(s) 
should, based on sound medical judgment 
and all available medical records, and 
any testing deemed appropriate, determine 
the extent and severity of the veteran's 
current spinal, and right leg 
pathologies.  All indicated tests should 
be accomplished and all clinical findings 
should be reported in detail.  The claims 
folder and a copy of this remand should 
be provided to the examiner(s) for review 
prior to the examination.  After 
reviewing the claims folder and examining 
the veteran, the examiner(s) are 
requested to enter an opinion as to the 
degree of disability presented.  In 
addition, responses to the following 
questions should be set forth:  (a) is 
there evidence of separate neurological 
changes in the back, or right leg? (b) Is 
there evidence of limitation of function 
due to pain?  If so, detail it to the 
extent possible. 

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000). 

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

This should include addressing the 
matters within VAOGCPREC 36-97.  

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examinations may result 
in the denial of the claim.  38 C.F.R. § 3.655 (2000).

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


